Citation Nr: 0914450	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-10 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army 
from November 1941 to May 1942, and with the Philippine 
Guerillas from August 1942 to May 1946.  He died in February 
2002.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the RO informed the appellant that it had 
certified her appeal to the Board and the file was being 
transferred there.  The appellant was further informed that 
she had 90 days within which to, among other things, request 
a hearing before the Board.  In a statement received in 
January 2009, the appellant requested a hearing before the 
Board, at the RO.  The request was submitted within 90 days 
of the certification of the appeal to the Board and has been 
accepted under 38 C.F.R. § 20.1304 (2008).   

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
for one.  The appellant did not specify whether she wanted a 
hearing before a Member of the Board at the RO or a 
videoconference hearings.  On remand, the RO should clarify 
what type of hearing she wants.  


Accordingly, the case is REMANDED for the following action:

Contact the appellant and ask that she 
indicate what type of Board hearing she 
desires.  After she responds, schedule 
her for the appropriate hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




